Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons For Allowance 
2.	Claims 1, 3, 4, 6, 7, 9-11, 13, 14, 16, 17, 19 and 20 (renumbered as 1-14 respectively) are allowed.
3.	The following is an examiner's statement of reasons for allowance: 
Regarding independent claim 1 and 11, prior art of record fails to teach or render obvious, a method/conveyance system comprising wherein when the conveyance system component will not reach the location having network signal strength greater than the threshold within the time limit, initiating movement of the conveyance system component to the location having network signal strength greater than the threshold and wherein the location having network signal strength greater than the threshold is a non- lobby location, in combination with all other limitations as recited in independent claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/Examiner, Art Unit 2477   
3/15/2021                                                                                                                                                                                                     

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477